Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted/amended claims 21-31,36-39, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: independent claims 21 and 36 (and their dependents) are now drawn to a generic apparatus with a frame and wheels that are distinct from a floor treating machine as defined by class 451. Although dependent claims 22 and 37 recite a bottom plate ‘configured’ to mount a tooling plate to treat the floor, this language is not positively claimed (i.e. the term ‘configured to’ can broadly be interpreted as optional.)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-31,36-39 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, ‘the head assembly’ lacks antecedent basis.  The head assembly of what? How is a portion received in the opening?
Claim 40, line 3, the term ‘shot’ is not understood. What is a ‘shot direction?’  Is this supposed to be ‘short?’


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32,34,35 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Berg-10,729,300.
Berg discloses 32. An apparatus 1 comprising: a frame 2 including a base plate (a section of the frame 2, such as a horizontal arm member of frame); a pair of wheels 3/4 mounted to the frame 2; a motor 6 mounted to the frame 2; and a bottom plate 17/18 mounted to frame, including an arm section/base plate) and operatively coupled to the motor 6 such that the bottom plate 17/18 is configured to rotate about a first axis (center of 15);   wherein the bottom plate 17/18 is configured to mount a tooling plate 19,20,21 to treat a floor surface capable of including an edge of the floor surface intersecting a wall surface; and wherein the apparatus 1 is configured to displace the bottom plate 17/18 in a first direction (Fig 7 shows first direction along bold arrow O, toward 38 along arrow Beta) relative to the base plate/arm of frame 2 and orthogonal to the first axis (center of 15).  
34. The apparatus of claim 32, wherein the apparatus 1 is further configured to displace the bottom plate 17/18 in a second direction relative to base plate/arm section of frame 2 (Fig 7 shows second direction along bold arrow O, toward 37 along arrow alpha) different from the first direction (arrow O shows two opposite directions) and wherein the second direction is orthogonal, bold arrow O is orthogonal to the middle dotted line that includes the first axis (middle of 15 along the dotted line in Fig 7).  
35. The apparatus of claim 34, wherein the second direction is opposite (as shown by bold arrow O-Fig7) to the first direction.  
Allowable Subject Matter
Claims,33 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33,40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10259095. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recites a slot with a shaft moving along slot and the instant claims recite an opening with a portion of the head assembly moving within opening which is not patentably distinguishable over a slot.



PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar floor treating devices with rotating surfacing tools.

Response to Arguments
Applicant's arguments filed 8-16-22 have been fully considered but they are not persuasive.  The amended claims 21-31 and 36-39 changed the scope of the claims and have been restricted out based on original presentation. Therefore, arguments drawn to these claims are moot.
Claim 32 was amended to broadly recite a base plate.  A section of frame 2, such as a horizontal bar/arm as shown in Figs 1 or 2 represent the base plate broadly and Berg oscillates in two directions from center relative to the frame and this section/base plate of the frame.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 2, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723